DETAILED ACTION

The Applicant’s amendment filed on May 4, 2022 was received.  Claims 12 and 22-33 were canceled.  Claims 1, 3-5 and 17 were amended.  Claim 34 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued February 4, 2022.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
application mechanism in claim 1;
cooling mechanism in claim 7;
mixing component in claim 14;
cutting mechanism in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "powder applicator" (60) corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (fig. 9; pg. 36, lines 5-15).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover "chilled water cooling" (35) corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (fig. 5-11; pg. 31, lines 5-20).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has/have been interpreted to cover "static mixer" or “mixing head” (25) corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (fig. 5-11; pg. 24, lines 25-30).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has/have been interpreted to cover known elements (38) which cut such as knifes corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (fig. 5-11; pg. 31, lines 15-25).

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zhang et al. on claims 1, 8, 10-11, 13-14 and 17-21 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Takamoto et al. on claims 2-6 and 15 are withdrawn, because independent claim 1 has been amended and applicants response filed May 4, 2022 was persuasive.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Imai et al. on claim 7 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Debalme et al. on claims 9 and 16 are withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1, 3-11, 13-21 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of an application mechanism that is positioned atop the lower belt and that is configured to apply a light weight filler material to the fiber mat or web as the fiber mat or web is moved past the application mechanism, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 34, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the resin applicator is further configured to apply a lightweight filler material atop the fiber mat or web; the lightweight filler material is hollow glass microspheres, and the hollow glass microspheres are added to the monomers or oligomers such that the hollow glass microspheres are applied to the fiber mat or web simultaneously with the monomers or oligomers, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.